

117 HR 5379 IH: Armed Services Always Paid Act
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5379IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2021Mr. Gohmert (for himself, Mr. DesJarlais, Mr. Webster of Florida, Mr. Babin, Mr. Carter of Georgia, Mr. Cawthorn, Mr. Posey, and Mr. Good of Virginia) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to provide for the continuity of pay and allowances for members of the Armed Forces, including reserve components thereof, during lapses in appropriations.1.Short titleThis Act may be cited as the Armed Services Always Paid Act or the ASAP Act.2.Continuity of military pay and allowances during periods of lapsed appropriations(a)In generalChapter 19 of title 37, United States Code, is amended by adding at the end the following new section:1016.Continuity of pay and allowances during periods of lapsed appropriations(a)DefinitionsIn this section:(1)The term military personnel accounts mean the military personnel, reserve personnel, and National Guard personnel accounts of the Department of Defense, generally title I of an annual Department of Defense appropriations Act, and the corresponding accounts for the Department of Homeland Security used to provide pay and allowances for members of the Coast Guard.(2)The term pay and allowances means basic pay, bonuses and special pay, allowances and any other forms of compensation available for members of the armed forces under this title or otherwise paid from the military personnel accounts.(3)The term period of lapsed appropriations, when used with respect to members of the armed forces, means any period during which appropriations are not available due to the absence of the timely enactment of any Act or joint resolution (including any Act or joint resolution making continuing appropriations) appropriating funds for the payment of the pay and allowances of members of the armed forces.(b)Appropriation of funds To continue payment of pay and allowancesFor any period of lapsed appropriations, there are appropriated, out of any moneys in the Treasury not otherwise appropriated, to the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard) to allow the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard) to continue to provide pay and allowances (without interruption) to members of the armed forces.(c)Limitation on amounts paidThis section only authorizes the expenditure of funds during a period of lapsed appropriations for the pay and allowances of a member of the armed forces at a rate that is equal to the rate in effect for that member immediately before the start of the period of lapsed appropriations. The rate for a member may neither exceed the rate in effect immediately before the start of the period of lapsed appropriations nor be less than that rate, unless reduced by disciplinary action under the Uniform Code of Military Justice.(d)Relation to other pay authoritiesThis section shall not be construed to affect the entitlement of a member of the armed forces to an amount of pay and allowances that exceeds the amount of pay and allowances authorized to be paid under this section and to which the member becomes entitled under other applicable provisions of law.(e)Effect of end of period of lapsed appropriationsExpenditures made for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever the regular appropriation bill (or other bill or joint resolution making continuing appropriations through the end of the fiscal year) becomes law..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:1016. Continuity of pay and allowances during periods of lapsed appropriations..